FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ERIC JOHN KING,                      
             Petitioner-Appellant,
                                           No. 06-99006
                v.
DORA B. SCHRIRO, Director, of the           D.C. No.
                                         CV-98-01277-RCB
Arizona Department of
                                            OPINION
Corrections,
             Respondent-Appellee.
                                     
       Appeal from the United States District Court
                for the District of Arizona
      Robert C. Broomfield, District Judge, Presiding

                  Argued and Submitted
           July 10, 2007—Pasadena, California

                  Filed August 11, 2008

 Before: Alex Kozinski, Chief Judge, Andrew J. Kleinfeld,
         and Richard C. Tallman, Circuit Judges.

               Opinion by Judge Kleinfeld




                          10295
10298                    KING v. SCHRIRO


                           COUNSEL

Daniel D. Maynard, Maynard, Cronin, Erickson, Curran &
Sparks, P.L.C., Phoenix, Arizona, for the appellant.

John P. Todd, Assistant Attorney General, Phoenix, Arizona,
for the appellee.


                            OPINION

KLEINFELD, Circuit Judge:

   This is a death penalty case. King robbed a convenience
store. During the robbery, he murdered the clerk and the
security guard. After his conviction for two first degree mur-
ders and armed robbery, appeals in the Arizona courts,1 and
denial and appeal of his petition for post-conviction relief in
the Arizona courts, he petitioned unsuccessfully for a writ of
habeas corpus in the United States District Court,2 and now
appeals. Two grounds for appeal have been certified: prosecu-
torial misconduct by vouching for one witness and implying
that another witness was scared of King, and ineffective assis-
tance of counsel at sentencing. At trial, the defense argued
(King did not testify) that the jurors ought to have had a rea-
sonable doubt about whether King really was the murderer or
whether the person who was with him had done it.




  1
   See State v. King, 883 P.2d 1024 (Ariz. 1994).
  2
   See King v. Schriro, 2006 WL 1735247 (D. Ariz. June 22, 2006).
                       KING v. SCHRIRO                   10299
                           FACTS

   King committed the robbery and murders just after mid-
night. Security cameras caught the robbery and murder of the
convenience store clerk, Ron Barman, on tape. Though the
video did not clearly show King’s face, it did show his dis-
tinctive diamond-patterned sweater. Also, despite the late
hour, numerous individuals saw parts of the events, and sev-
eral described the sweater pattern.

   A Mr. Madden had driven into the parking lot of a restau-
rant behind the convenience store. He saw two men in the
convenience store parking lot, one wearing a blue or black
and white sweater with “some kind of pattern like pyramids,”
and the other wearing a “green sweatshirt.” Hearing gunshots,
he drove to the convenience store, got out, and saw the secur-
ity guard, Richard Butts, lying on the ground, his holster
empty. Mr. Butts was not yet dead, bleeding from the gut, and
moaning. Mr. Madden dialed 911. As he dialed, he saw the
man in the distinctive sweater go over to the security guard,
wipe his holster and belt off with a white cloth, and leave.

  Two more witnesses, Mr. Harris and Mr. Dils, heard the
gunshots as they drove nearby. Mr. Harris saw two men run-
ning from the store, one carrying a gun. Mr. Harris and Mr.
Dils stopped, and Mr. Harris saw the guard lying on the
ground, entered the store, and saw the clerk, shot in the stom-
ach and shoulder but not yet dead, yelling into the telephone.
Mr. Dils checked the guard for a pulse, but found none. These
two witnesses stayed and tried to help the clerk until the
ambulance came.

  Three more witnesses pulled into the convenience store
parking lot. One noticed the guard on the ground, and another
saw a man in a dark sweater with a white “logo” bend over
the security guard and wipe off his holster with a white cloth
before running away.
10300                   KING v. SCHRIRO
  A Phoenix police officer got a radio call directing him to
go to the convenience store and providing a description of the
suspects. He saw two men more or less fitting the description,
got out of his car, and told them to halt. One did (Michael
Page Jones, whose testimony we describe below); the other,
a man wearing a distinctive sweater, ran away.

   Two more witnesses, Ms. Hill and Ms. Smith, were walk-
ing nearby. Ms. Hill was at that time Jones’s girlfriend, and
had known King for years. She saw King throw a plastic bag,
containing a gun and a distinctive sweater she had seen him
wearing earlier that night, into a dumpster. Ms. Hill called the
police and identified King after seeing his picture, taken from
the security camera, on television. The police then appre-
hended him.

   At trial, King’s lawyer skillfully brought out various dis-
crepancies among the many witnesses’ descriptions of King,
his sweater, and the gun. Jones, the man with King at the time
of the murders whom police caught right away, testified that
he had stayed outside the store and heard the gunshots. He
said he saw King leave the store with the gun in his hand and
saw the security guard lying on the ground with an empty hol-
ster, though earlier that evening Jones had seen the security
guard with a large handgun in his holster. Though Jones was
at first charged with the crime, the charges against him had
been dismissed by the time of King’s trial. King’s lawyer
brought out on cross examination that the dismissal was with-
out prejudice and that Jones understood that he could be
charged again.

   The prosecutor planned to put Jones and Ms. Hill on the
witness stand, but was not confident that they would testify in
accord with what they had told the police. In the prosecutor’s
opening statement, when he summarized the evidence he
intended to put before the jury, he made the remarks that give
rise to the certified claims of prosecutorial misconduct. Spe-
cifically, King contends that the prosecutor improperly
                        KING v. SCHRIRO                      10301
vouched for Jones and implied that King or King’s family had
threatened Ms. Hill to keep her from testifying. Defense coun-
sel had expected Jones not to testify for the prosecution, or to
testify that he did not remember the events:

    I hadn’t expected Jones to be here, but since he is
    here, I think we need to have a determination before
    his direct examination, though I don’t think either
    Paul or I knows what he’s going to say. I think we
    have narrowed it down to two or three possibilities,
    and I think we need to know before he begins direct
    in what way the Court is going to allow Mr. Rood to
    impeach him. I think the most likely answer is I don’t
    remember anything, and if that’s the answer, it’s my
    position that he cannot be impeached with a prior
    inconsistent statement, and I just would like a ruling
    from the Court on that issue before we begin.
    [Emphasis added.]

Before opening statements, in the hearing on in limine
motions, defense counsel stated that even though Jones had
been subpoenaed by the prosecutor, “I’m not sure he can pro-
duce him.” She said this arguing for an in limine order to pre-
clude the prosecutor from telling the jury what Jones would
testify to since in her view he might not. Thus, the prosecutor
had reason to prepare the jury for the possibility that Jones
might not show up and testify to what he had previously said.

   During his opening statement, the prosecutor        said that he
could not guarantee what Jones would say on            the witness
stand, but “if he testifies truthfully,” that is, in   accord with
what he had told the police, he would implicate        King:

    You will hear from a man by the name of Michael
    Page Jones. Mr. Jones was with Eric King that night.
    In fact, at one time Mr. Jones was charged as an
    accomplice. The case was later dismissed. Michael
    Jones was with Mr. King. He told the police officers
10302                   KING v. SCHRIRO
    later in December exactly what happened. I can’t
    guarantee you what Mr. Michael Page Jones is going
    to say when he gets on the stand, ladies and gentle-
    men, but he was there that night and he has informa-
    tion, and I suggest to you that if he testifies truthfully
    as he should, he will implicate the defendant, Eric
    King, without a doubt. [emphasis added]

   Also during his opening statement, the prosecutor
explained that he would put Ms. Hill on the witness stand, but
that she did not want to testify and “is scared to death”:

    Who else? Renee Hill is here. Renee Hill at one time
    was the girlfriend of Michael Jones. Renee Hill cur-
    rently lives in the Projects. She is on welfare, and
    she is scared to death. She comes to Court today not
    voluntarily, but because Detective House managed
    to go out and find her over the last 24 or 36 hours
    and bring her to the Court. She is scared. Whether
    she should be or whether she shouldn’t be, ladies
    and gentlemen, it doesn’t matter, because in her own
    mind she is scared. She does not want to testify. She
    does not want to come into this courtroom under any
    circumstances. Ladies and gentlemen, she will be
    brought into this courtroom, and you will hear her
    testify. [Emphasis added.]

   Defense counsel did not object to the prosecutor’s com-
ments at the time they were made, but after the prosecutor had
completed his opening statement, defense counsel moved for
a mistrial on the basis of the “if he tells the truth” statement
about Jones. The trial judge denied the motion for three rea-
sons: it was not “clear vouching under the circumstances,” the
court had instructed the jurors that the statements of counsel
were not evidence, and the jurors would be so admonished
again in the instructions at the end of the trial. The court
offered to give the admonition again, but wondered whether
defense counsel wanted the jury to be reminded that what the
                        KING v. SCHRIRO                   10303
lawyers say is not evidence just before she gave her opening
statement. Defense counsel responded “I don’t want you to.”

   Defense counsel did not, during the prosecutor’s opening
statement, or in her motion for a mistrial immediately after
the opening statement, raise any question with regard to the
remarks in the opening statement about Ms. Hill. The prose-
cutor’s statement that Ms. Hill was “scared to death” went
unobjected to and unraised in the motion. But after Ms. Hill
had testified, defense counsel moved for a mistrial based on
the combination of Ms. Hill’s testimony and the prosecutor’s
remarks. The trial judge denied the motion, finding that the
prosecutor’s remark was supported by Ms. Hill’s demeanor,
which showed that she was a reluctant witness who did not
want to be there and was afraid, and that there was no indica-
tion that her fear came from anything King said or did:

    [Ms. Hill’s] demeanor obviously indicated she did
    not want to be there. She was a very reluctant wit-
    ness. It was obvious she was under a great deal of
    stress and anxiety and fear, and she never indicated
    that fear was coming from any specific individual or
    defendant or anybody else from his family.

   As counsel had expected, Jones claimed memory problems.
When he was asked which direction he was going when the
policeman stopped him half a block from the convenience
store, he said, “I don’t actually remember,” and when asked
whether he was coming back from the convenience store, he
said, “I really don’t know. I was very intoxicated at the time.”
Subsequent police testimony was that they did not smell alco-
hol on his breath. Jones then admitted that he had been at the
convenience store some time that evening with King, but
when asked whether he was there earlier he said, “I don’t
remember.” As the questions proceeded he said, “I don’t
really remember much.”

  But then Jones admitted that he had talked to one of the
police officers and that he did indeed go to the convenience
10304                   KING v. SCHRIRO
store more than once with King that evening. He had told the
policeman he did not go into the store, but that he was there
when the murders were committed. As the prosecutor contin-
ued asking detailed questions, Jones conceded that he looked
in the direction of the store because he had heard two gun-
shots, and that he then saw King coming out of the store with
a gun in his hand. Jones testified that he saw the security
guard lying on the ground, and he ran away because he was
scared.

   After the murders, but before trial, King changed his
appearance by shaving off his beard and sideburns. Jones tes-
tified he could not identify the person in the picture shown to
him on the stand, but then conceded that it seemed like King.
Asked whether he had told the police officer the truth at the
time of his arrest, he said, “I do not lie very often.” Jones also
said he was telling the truth on the stand when he said King
was at the convenience store with a gun in his hand when he
heard two shots. When asked whether he had any idea where
the gun in King’s hand came from, he testified “My guess is
it was the security guard’s,” because previously the security
guard had had a gun that looked like a .44 Magnum or a .357
in his holster. On cross examination, defense counsel elicited
that the murder and robbery charges against Jones had been
dismissed, but that they could be filed again. The policeman
who had interrogated Jones also testified that Jones had told
him approximately the same story that Jones told on the wit-
ness stand.

   King also appeals a second certified issue of ineffective
assistance of counsel at sentencing. For the reader’s conve-
nience, we state the facts related to this claim below, where
we consider it.

                          ANALYSIS

  This is a petition for a writ of habeas corpus from a state
conviction, governed by the limitations on our review under
                          KING v. SCHRIRO                        10305
28 U.S.C. § 2254. Accordingly, though we review the district
court’s decision de novo,3 our review of the state court is
highly deferential.4 The Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA)5 provides that we cannot
impose our view of what federal constitutional law requires
on the state system unless the state court decision was con-
trary to or unreasonably applied federal law clearly estab-
lished by the United States Supreme Court:

      An application for a writ of habeas corpus on behalf
      of a person in custody pursuant to the judgment of
      a State court shall not be granted with respect to any
      claim that was adjudicated on the merits in State
      court unless the adjudication of the claim—

         (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly
      established Federal law, as determined by the
      Supreme Court of the United States.6

Thus, all we can decide regarding these remarks by the prose-
cutor is whether the Arizona Supreme Court acted contrary to
or unreasonably applied Supreme Court holdings when it
decided not to vacate the conviction.7

   Appellant’s brief does not cite any Supreme Court decision
that the Arizona Supreme Court acted contrary to or unrea-
sonably applied regarding the prosecutor’s remarks in his
opening statement, and the only decision of the Supreme
Court cited in appellant’s brief on the ineffective assistance
claim is Strickland v. Washington.8 The Arizona Supreme
  3
    See Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).
  4
    See Lindh v. Murphy, 521 U.S. 320, 334 n.7 (1997).
  5
    28 U.S.C. § 2254; see Lindh v. Murphy, 521 U.S. 320, 334 n.7 (1997).
  6
    28 U.S.C. § 2254(d).
  7
    See Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649, 653-54 (2006).
  8
    466 U.S. 668 (1984).
10306                      KING v. SCHRIRO
Court’s decision denying relief may be set aside only if it
acted contrary to or unreasonably applied the Supreme
Court’s holdings, regardless of whether it decided as we
would have.9 For the “contrary to” clause, appellant would
have to demonstrate that the state court decision “ ‘arrives at
a conclusion opposite to that reached by [the Supreme Court]
on a question of law,’ ”10 or when faced with “materially
indistinguishable” facts.11 The “unreasonable application”
clause requires not merely that we disagree with the state
court’s application,12 but beyond that, that the state court deci-
sion is objectively unreasonable.13 Even if we think the state
court erred, the state court decision stands if the error was not
an unreasonable application of Supreme Court holdings. State
court factual determinations stand, even if we would not reach
them on the same record, unless there is “clear and convinc-
ing evidence” that they are “objectively unreasonable.”14
Thus, our analysis in a case governed by § 2254 is quite con-
fined.

I.        Prosecutorial Misconduct

     A.     Jones’s Testimony

   [1] The Arizona Supreme Court considered whether in con-
text the prosecutor’s “if he testifies truthfully” remark placed
the prestige of the government behind Jones’s testimony or
suggested that information not presented to the jury supported
     9
    See Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649, 653-54 (2006).
     10
      Stenson v. Lambert, 504 F.3d 873, 881 (9th Cir. 2007) (alteration in
original) (quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)).
   11
      Id.
   12
      Cooks v. Newland, 395 F.3d 1077, 1080 (9th Cir. 2005) (“The ‘unrea-
sonable application’ clause requires the state court decision to be more
than incorrect or erroneous.” (quoting Lockyer v. Andrade, 538 U.S. 63,
75 (2003))).
   13
      Id.
   14
      Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
                           KING v. SCHRIRO                         10307
Jones’s testimony.15 These were the right factors to consider,
under the Supreme Court’s decision in United States v. Young.16
As to the first factor, far from giving the jury the govern-
ment’s assurance that Jones was honest, the prosecutor was
revealing doubts about whether he would testify honestly. As
the Arizona Supreme Court explained, the prosecutor was
“preparing the jury for the possibility that Jones might testify
otherwise” than the account he gave to the police officer who
interrogated him.17 As to the second Young factor, suggesting
that the prosecutor knew something that the jury did not, the
prosecutor put the police officer on the stand to testify about
what Jones had told him and got Jones to admit (after consid-
erable memory difficulties) what he had previously told the
police officer. The implication was that the prosecutor knew
what Jones told the police, nothing more, and the jury heard
the testimony of the police about what Jones told them.

   [2] What controls the outcome of this case is whether the
Arizona Supreme Court unreasonably concluded that, taken in
context, the prosecutor’s comments neither placed the govern-
ment’s imprimatur on Jones’s testimony nor implied that
information not in evidence showed what the truth really was,
such that the “fairness, integrity or public reputation of the
judicial proceedings”18 were seriously affected.19 A cautious
prosecutor may well wish to avoid saying anything that
implies that he knows what is actually the truth. And an epis-
temologically sensible prosecutor may realize that he does
not, since he was not at the scene of the crime and relies on
what others of varying credibility say they saw or heard and
on arguable inferences from the circumstantial evidence. Even
  15
      State v. King, 883 P.2d 1024, 1032-33 (Ariz. 1994).
  16
      470 U.S. 1, 7 n.3, 11-12 (1985).
   17
      State v. King, 883 P.2d 1024, 1033 (Ariz. 1994).
   18
      United States v. Young, 470 U.S. 1, 15 (1985) (quoting United States
v. Atkinson, 297 U.S. 157, 160 (1936)); see Darden v. Wainwright, 477
U.S. 168, 180-81 (1986).
   19
      See Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649, 653 (2006).
10308                      KING v. SCHRIRO
the criminals, victims, and witnesses are often unsure or mis-
taken. In this case, the Arizona Supreme Court’s application
of the Supreme Court’s holding in Young was not unreason-
able, so we must deny relief.20

  B.    Hill’s Testimony

   King’s theory regarding the prosecutor’s “she’s scared to
death” remark about Ms. Hill is that it implied facts not in
evidence, showing that King or King’s family had threatened
to kill her if she testified. But defense counsel did not object
when the prosecutor made the remark. Even when moving for
a mistrial at the end of the prosecutor’s opening statement
because of the “if he testifies truthfully” statement about
Jones, the defense did not move for a mistrial or otherwise
object to the “scared to death” language about Ms. Hill. King
did raise the matter, finally, after Ms. Hill had completed her
testimony and left the witness stand, in another motion for
mistrial.

  [3] The Arizona Supreme Court rejected King’s argument
on alternative grounds.21 First, under Arizona law, “the defen-
dant must voice his objection to arguments that are objection-
able, and failure to do so constitutes a waiver of any right to
review.”22 The court cited a well established body of Arizona
law to that effect.23

  Second, the Arizona Supreme Court rejected the argument
on the merits because Ms. Hill’s fear was obvious from her
demeanor, and her “unwillingness to testify goes directly to
her credibility.”24 The court explained that the prosecutor
  20
     28 U.S.C. § 2254(d); Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649,
653 (2006).
  21
     State v. King, 883 P.2d 1024, 1033-34 (Ariz. 1994).
  22
     Id. at 1033.
  23
     See id. (citing State v. Holmes, 520 P.2d 1118, 1120 (Ariz. 1974)).
  24
     Id. at 1033-34.
                          KING v. SCHRIRO                  10309
rightly wanted to prepare the jury for Ms. Hill’s demeanor,
and even if the prosecutor’s remarks were “improper but col-
orful hyperbole,”25 they had no significant effect:

       Hill testified that she called the police after seeing
       the surveillance pictures broadcast on television. She
       admitted that she identified defendant as the person
       in the picture. When asked whether defendant was
       the person depicted in the surveillance photograph,
       however, she repeatedly stated that the person in the
       picture did not look like defendant. Her fear and anx-
       iety over testifying certainly served to bolster her
       earlier identifications over her trial testimony.26

The court concluded that there was no plain error and no prej-
udice in King’s case. Ms. Hill testified that “I don’t want to
testify. I am being held against my will, something I don’t
want to do. . . . I got my own troubles and worries.” The Ari-
zona Supreme Court thus agreed with the trial court’s conclu-
sion that Ms. Hill’s fear was obvious from her testimony, so
the prosecutor’s remark did not have the effect of denying
King a fair trial.

   The Arizona Supreme Court also evaluated the statement in
context and concluded that “the prosecutor had no idea what
Ms. Hill would say once she was on the stand,” but “rightly
anticipated that he would have to provide the jury some expla-
nation for Hill’s eventual refusal to identify defendant.”27 In
fact, after trying to get off the witness stand before direct was
even completed, Ms. Hill testified that the surveillance photo-
graph shown on television, which had prompted her to call the
police, did not look like King after all.
  25
     Id. at 1034.
  26
     Id.
  27
     Id. at 1033.
10310                      KING v. SCHRIRO
   On appeal to us, King argues that the failure to object arose
because defense counsel expected there to be evidence of a
threat and saw no prejudice until it was clear no such evi-
dence would be presented. But there is no evidence or author-
ity before us showing how that speculation would bear on the
question of whether the Arizona Supreme Court acted con-
trary to or unreasonably applied Supreme Court holdings.

   [4] We have no supervisory authority over Arizona court pro-
ceedings,28 and it is plain from Ms. Hill’s own testimony that
she was scared of something. The state trial judge’s finding
that her demeanor showed fear is not “based on an unreason-
able determination of the facts in light of the evidence pre-
sented in the State court proceeding,” so we cannot reject it.29
It is clear that she was scared, though neither the prosecutor’s
statement nor Ms. Hill’s testimony says who or what was the
cause. She could have been scared of a threat, or a reputation
as a “snitch,” or social ostracism from King’s friends, or
something unrelated to this case that might be exposed on
cross examination, or merely involvement with the police and
the judicial system. In evaluating a claim of prosecutorial mis-
conduct, “a court should not lightly infer that a prosecutor
intends an ambiguous remark to have its most damaging
meaning or that a jury, sitting through lengthy exhortation,
will draw that meaning from the plethora of less damaging inter-
pretations.”30 Appellant has not brought to our attention any
Supreme Court holding that would have required the Arizona
Supreme Court to follow another course in this case. Since the
Arizona Supreme Court did not act contrary to or misapply
Supreme Court holdings, we must deny relief.31
  28
     See Donnelly v. DeChristoforo, 416 U.S. 637, 647-48 (1974).
  29
     28 U.S.C. § 2254(d)(2).
  30
     Donnelly v. DeChristoforo, 416 U.S. 637, 647 (1974).
  31
     28 U.S.C. § 2254(d); Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649,
653 (2006).
                             KING v. SCHRIRO               10311
II.    Ineffective Assistance of Counsel

   King’s second certified claim is that he received ineffective
assistance of counsel at sentencing. The only authority he
cites is Strickland v. Washington.32

   The lawyer initially appointed to represent King was public
defender Mr. Roland J. Steinle, III. He moved to withdraw
because his office represented several individuals who might
become witnesses. The trial court granted this motion to with-
draw for conflict of interest, and appointed Ms. Mary Wis-
dom, from the private bar, to represent King. She represented
King through trial, and the certified issues do not include any
claim of ineffective assistance by her through trial and the
verdicts of guilty on all counts.

   After he lost his case, King personally asked the trial court
to appoint replacement counsel. Ms. Wisdom filed a “motion
to determine counsel,” based on a handwritten letter from
King to the judge. King claimed in his letter that the evidence
was not sufficient to convict him, Jones should not have been
allowed to testify, and the transcripts would “reveal the bias
and prejudice conduct of state and my own counsel, was part
of this conspiracy to convict not on provided information sub-
mitted to grand jury but only because of my ethnic back-
ground in order to satisfy society.”

   At the hearing on this motion on October 30, 1990, Ms.
Wisdom advocated reappointing Mr. Steinle, since her client
no longer trusted her, and Mr. Steinle no longer had a conflict
of interest (none of the witnesses his office represented had
testified). The judge was reluctant to change attorneys and
lose the virtues of continuity, but King insisted. He said to the
judge “I want new counsel.” Besides complaining about Ms.
Wisdom’s lack of success and some things he felt she ought
to have done, King said more broadly “I just don’t feel that
  32
      466 U.S. 668 (1984).
10312                   KING v. SCHRIRO
she did her best, and I feel I got railroaded.” The judge
remained reluctant, and asked Ms. Wisdom to comment. She
said that King “will not cooperate with me in what evidence
we ought to present to the Court in mitigation . . . and I’m
somewhat dependent upon my client to present mitigation.”
The reason King would not cooperate was that “[h]e’s alleged
that I conspired to ensure his conviction because he’s black,
Your Honor.” The judge asked King if he stood by that alle-
gation, and King said, “Yes.”

   The judge accordingly granted King’s request, reappointed
the public defender’s office, and stated his expectation that he
would continue the sentencing hearing. Two months later, in
early January 1991, the court held a status conference, at
which King’s original lawyer, Mr. Steinle, appeared. The
court arranged for sentencing to be six weeks thence, 3
months after Mr. Steinle’s substitution for Ms. Wisdom. A
further continuance moved the sentencing hearing to March 1,
1991, a full four months after the substitution of counsel.

   King makes several arguments for ineffective assistance of
counsel in sentencing. First, he argues (without citation) that
“there needs to be continuity of representation.” This has little
force, because King himself demanded the discontinuity, and
the court gave substitute counsel four months to prepare (and
he did not request more time). Next, King argues that counsel
was ineffective for not requesting a second attorney or a “mit-
igation specialist,” but he cites no authority for the proposi-
tion that counsel should have done so, and makes no showing
of prejudice from not doing so.

   Finally, King argues that counsel did not adequately pre-
pare for the mitigation hearing. The only evidence in the
record that King points to in support of this claim is an affida-
vit by a Ms. Mary Patricia Durand. Ms. Durand states that she
is a private investigator. She sets out a number of things that
she thinks ought generally to be done in death penalty mitiga-
tion investigations and states her opinion that no adequate
                        KING v. SCHRIRO                   10313
investigation was performed for King. Ms. Durand does not
explain how any of the inquiries she recommends might have
benefitted King. Nor does she recite any investigation she has
done or anything she found in any such investigation that
might have benefitted King and was not brought out at King’s
sentencing hearing.

   Ms. Durand criticizes the reports King’s attorney obtained
from two doctors of psychology as being based on insufficient
foundation and investigation, but does not say what the addi-
tional investigation she advocates might have turned up.

   The district court noted that before King demanded that she
be replaced, Ms. Wisdom had obtained funding for a mental
health examination, disclosure of his school records and
prison file (he committed the robbery and murders four
months after serving seven years for rape and kidnapping),
and interviewed several family members. Only one psycholo-
gist had examined King and prepared a report at the time of
sentencing, and defense counsel presented testimony from
him. The second psychologist did not prepare his report until
1996, five years after King was put on death row. But, as the
district court noted, the two psychologists say approximately
the same thing in their reports.

   At sentencing, the defense psychologist testified that he had
interviewed King on a number of occasions, gathered a his-
tory including the psychological report from the state depart-
ment of prisons, performed psychological tests, interviewed
family members, and studied the trial transcript. Though he
found no indication in any of the tests of any organic brain
damage, he opined that King had a very significant post trau-
matic stress disorder. While some of the trauma was of little
value for mitigation (King’s parents were divorced when he
was a small child, his father died of a heart attack when he
was eleven, the family spent seven years battling over the
father’s estate in court), some was extremely serious. The
most severe, which counsel brought out effectively, was that
10314                   KING v. SCHRIRO
when King was ten, he misbehaved and left the house without
permission. His mother was not content with having his broth-
ers go get him and bring him home. “[S]he put a gun to his
head and told him that she would kill him if he misbehaved
again.”

   Other information elicited was that after his father died, his
mother commenced “living with a man who periodically beat
her.” One of King’s brothers said that “he was beating and
battering their mother to the point where she at one time he
started to beat on her and she had to pull out a gun shoot him
[sic] to stop him doing that,” and another time “one of the
brothers had to put a knife to his throat one time to stop, to
warn him not to do that anymore.” Then all the brothers,
including King, moved out (King was fifteen) because “[t]hey
had just got to the point where somebody was going to get
hurt.” Subsequently, King began abusing alcohol and drugs,
which the psychologist attributed to “self-medicating” to
drown out the trauma. Also, when King was serving his time
for the rape and kidnapping, there was a riot in which an
acquaintance of King’s was killed.

   The psychologist opined that trauma such as King had
endured can cause “some insensitivity to the needs of others
. . . consistent . . . with an anti-social kind of orientation.”
King had normal intelligence and no learning disorder, and
had made good grades in school until he dropped out. The
psychologist thought King had a “much much greater chance
of successfully undergoing some treatment regime” in prison,
because he would not miss appointments, and his life would
be given structure and rules. He thought King “would be able
to profit” from treatment, was fairly intelligent, and that the
risk of violence would decline as he aged.

   As this mitigation testimony proceeded into cross examina-
tion, King said “I don’t want to be here.” The judge empha-
sized to him his right to be present, but King said “I did not
commit the crime. No evidence, no effect. . . . You will give
                            KING v. SCHRIRO                          10315
me the death penalty or life. I feel either way you go and I
want to leave.” Then King left.

   On cross examination, the prosecutor brought out that the
interviews showed King perceived others to be threatening
“and has worked very hard to be insensitive and hardened to
any kind of emotional reaction because it can re-trigger the
trauma.” King viewed the world, as a result of his trauma, as
a jungle where the strong took from the weak. Asked whether
King would take from others to be strong rather than weak,
the psychologist replied that “[w]hen he feels threatened or in
a potentially threatening kind of situation for him, then that
would be his defense.”

   The sentencing judge accepted substantially all of the miti-
gation evidence, except for the psychologist’s speculation that
King might have been drunk when he committed the armed
robbery and murders. He expressly considered the mitigation
factors that the psychologist and defense counsel had brought
out, and noted the mother’s letter that said she loved her son.33
He accepted the testimony that King suffered from posttrau-
matic stress on account of the abuse he suffered as a child.
But he concluded that the mitigating factors were outweighed
by the aggravating factors: that King murdered Robert Bar-
man and Richard Butts to facilitate his escape and keep the
$72.84 taken from the cash register and that the murders were
premeditated and depraved, as evidenced by the facts that
King killed the two men so that they could not testify against
him, wiped his fingerprints off the gun, and got rid of his
clothes and gun to avoid capture.
   33
      Though this is how the sentencing judge interpreted the letter, King’s
mother focused on sufficiency of the evidence rather than her feelings or
her son’s virtues. The mitigation information she provided was that King
had had “only 12 weeks of freedom” before being arrested for the mur-
ders. The remainder of her letter complains that the evidence against King
was not strong enough, because Jones should not have been believed and
the identification evidence was inadequate.
10316                     KING v. SCHRIRO
   [5] King’s brief does not suggest that he ought to have
received an evidentiary hearing. All he presents to support his
argument that his lawyer should have done more to establish
mitigation is the private detective’s affidavit stating that in her
opinion, more ought to have been done.

   [6] Even if we were to assume (without deciding) that the
private investigator was right, and that counsel’s performance
was deficient, Strickland v. Washington34 also requires a
showing that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.”35 We “need not determine
whether counsel’s performance was deficient before examin-
ing the prejudice suffered by the defendant as a result of the
alleged deficiencies.”36

   [7] The district court concluded, and we agree, that King
made no showing of prejudice. The private detective’s affida-
vit, though it opined that more investigation should have been
done, “does not . . . contain any information suggesting what
the results of a more complete social and medical history of
Petitioner would have revealed.”37 In his post-conviction relief
proceedings, King did produce the second psychologist’s
report, obtained five years after sentencing. But that report
does not say anything substantially different or more helpful
than the first psychologist’s report.

   The second psychologist says that after being on death row
for several years, King displayed an “overall mood of mild
depression.” The psychologist described additional abuse by
his mother, whipping him with telephone cords and extension
cords and limbs from an oleander tree, as well as putting the
gun to his head, but said King “had no hard feelings concern-
  34
     466 U.S. 668 (1984).
  35
     Id. at 694.
  36
     Id. at 697.
  37
     King v. Schriro, 2006 WL 1735247, at *22 (D. Ariz. June 22, 2006).
                             KING v. SCHRIRO                         10317
ing this.” The tension on death row when the state started exe-
cuting people was very stressful for King, and for a while
(two years before the psychological examination) he was
hearing voices because “this place will drive you crazy at
times.” He had headaches from the stress. This psychologist’s
examination of King showed “no signs of hallucinations and/
or delusions.” He concluded that “[a]t the present time, Mr.
King is not a cold, callous individual,” but because of his
traumatic home environment, “he has never learned to love
himself nor to believe that he is worthy of anyone’s consider-
ation.” His release from prison after he had served his time for
the rape and kidnapping “left [him] to his own faulty
resources, which resulted in a continuation of excessive drug
and alcohol dependency,” and “this type of benign neglect
played a central role in Mr. King’s behavior and subsequent
crime.”

   [8] Like the district judge, we are unable to see how any of
this would have changed the outcome of King’s sentencing.
The second psychologist’s report is the only evidence in the
record that shows what might have been turned up if his
defense attorney had done more investigation. The test we are
required by Strickland to apply is whether “there is a reason-
able probability that . . . the result of the proceeding would
have been different.”38 There is not.

III.   Uncertified Issues

   King also raises six issues that have not been certified for
appeal. We have carefully examined each of them, applying
the liberal Miller-El v. Cockrell39 standard, which requires that
  38
    Strickland v. Washington, 466 U.S. 668, 694 (1984).
  39
    537 U.S. 322. We treat the briefing of uncertified issues on appeal as
a motion to expand the certificate of appealability, see 9th Cir. R. 22-1(e),
and so apply the same standard used to evaluate a request for a certificate
of appealability in the first instance, see Doe v. Woodford, 508 F.3d 563,
567 (9th Cir. 2007).
10318                        KING v. SCHRIRO
a “ ‘petitioner must demonstrate that reasonable jurists would
find the district court’s assessment of the constitutional claims
debatable or wrong.’ ”40 We agree with the district court’s
determination that the uncertified claims do not meet this stan-
dard.41

   AFFIRMED.




  40
      Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)).
   41
      The uncertified issues include: (1) failure to grant an evidentiary hear-
ing, not on ineffective assistance at sentencing, but on whether Jones had
an undisclosed deal and whether alibi evidence should have been put on;
(2) whether his right to confrontation was violated because Jones’s state-
ments to the police interrogator were brought out to impeach Jones
(although the police interrogator was sworn and subject to cross examina-
tion); (3) whether consideration of the robbery in sentencing for each of
the murders amounted to double jeopardy; (4) whether the Arizona death
penalty statute unconstitutionally failed to adequately channel discretion;
(5) whether he received ineffective assistance of counsel because his law-
yer did not put on an alibi defense (for which King has offered no evi-
dence); (6) whether his conviction violated due process because of various
claims that King did not exhaust in state court, viz., that Jones lied and the
prosecutor knew it, that the interrogating officer did not preserve the hand-
written notes upon which he had based his report, that the remaining jurors
were not interrogated about what they heard after a juror who had talked
to someone about the case was dismissed, that witnesses should not have
been allowed to identify King from the videotape because they were lay-
men, that Ring v. Arizona, 536 U.S. 584 (2002), was not applied retroac-
tively, that the Arizona death penalty violates the equal protection clause,
etc.